Woodward, J.
(dissenting). — The principal question in this cause, is on the assignment of the account. And on. this question, I am obliged to differ from the majority of the court. It seems to me very clear, that the statute intended to have this species of chose in action, assignable by parol.
I take this view of chapter fifty-eight of the Code, relating to notes and bills. Our former statutes had rendered very many instruments negotiable, which had never been so before, and had brought into confusion and uncertainty the important interests of indorsers and indorsees, the subjects of notice and set-offs, and many of the before well understood defences. This chapter intended to restore negó-' tiable paper, proper, to its former and proper position, whilst at the same time, it aimed, in conformity with our own former statutes, to facilitate the transfer of all kinds of promises and claims which could be the subject of transfer. In doing this, it distinguished between the negotiable and the assignable. Under our former system, nearly every promise and obligation, was, either at common law or by statute, assignable, even if it was not negotiable. Thus a promissory note, not negotiable, or a note payable in property or labor, was assignable, either by .writing or by parol; and such a *158note, payable to A., might be sued in bis name, “ for the use of B.,” and tbe possession was held sufficient, jo rima facie evidence of B.’s right to sue thus. A written assignment was not required. Now, the only substantial change which the Code seems to have made, is to authorize B. to sue in his own name, and to preserve and define the rights of the maker of instruments not negotiable, in relation to defence and set-off. A qualification of the above remarks, exists in the provision of section 950, which allows parties to make instruments negotiable, which are not so by the general contemplation of law.
Section 952 permits the assignee of an account to sue in his own name, but subject to any defence which the debtor may have against the creditor, at any time before suit commenced thereon. This does not change the substantial rights of the parties from what they were before, unless it be in extending the right of defence. Before the Code took effect, Andrews & Co. could sue for the use of Gr. Andrews, now Gr. Andrews can sue in his own name alone, and this does not require any assignment in writing. The terms “ assign ” and “ assignment,” do not imply a writing. Creighton v. Gordon, Morris, 41.
'The books use the qualifying expression, “ cannot be assigned, so as to enable the assignee to sue in his own name." Assignment means transfer. That a chose in action may be assigned by parol or delivery, without writing, see Briggs v. Dorr, 19 Johns. 95 ; Ford v. Stuart, 19 Ib. 342 ; Prescott v. Hull, 17 Ib. 284; Onion v. Paul, 1 Harr. & Johns. 114; and see the following, which I have not been able to examine : Clarke v. Rogers, 2 Greenleaf, 147 ; 2 Ib. 322 ; Robbins v. Bacon, 3 Ib. 349; Witcomb v. Thomas, 5 Ib. 282 ; Spafford v. Page, 15 Vermont, 49 ; Cook v. Shute, Cooke’s, 67.
Then, as' demands not negotiable, could before the statute be assigned by parol,,I understand the statute to use the word “assign”in that sense, unless it qualifies it. It has thus qualified it in section 949, in relation to instruments in writing. If the word implies a writing, why has the statute added the words, “by indorsement thereon, or by other *159writing.” In tbe case of these “ instruments,” the paper itself contains the provision under the party’s hand, and they are susceptible of this more certain mode of assignment. But in the case of accounts, there is no paper writing containing the party’s promise, and, therefore, the statute has used the words “ may be assigned,” in the unqualified sense. If section 592 had intended that accounts should be assignable by writing only, it would have so said, as it has of instruments in section 949.
Some considerations of a practical bearing might be added, but they are not necessary. 1